Exhibit 10.2

FORM OF HEALTHSTREAM, INC.

RESTRICTED SHARE UNIT AGREEMENT

This RESTRICTED SHARE UNIT AGREEMENT (this “Agreement”) is made and entered into
as of the      day of September, 2015 (the “Grant Date”), between HealthStream,
Inc., a Tennessee corporation (together with its Subsidiaries and Affiliates,
the “Company”), and Michael Sousa (the “Grantee”). Capitalized terms not
otherwise defined herein shall have the meaning ascribed to such terms in the
HealthStream, Inc. 2010 Stock Incentive Plan (the “Plan”).

WHEREAS, the Company has adopted the Plan, which permits the issuance of
Restricted Share Units; and

WHEREAS, the Compensation Committee of the Board of Directors of the Company
(the “Committee”) has determined that it would be to the advantage and best
interest of the Company and its shareholders to grant an award of the RSUs (as
defined below) as a “Restricted Share Unit Award” as defined by and pursuant to
the terms of the Plan, and pursuant to the terms set forth herein;

NOW, THEREFORE, the parties hereto agree as follows:

1. Grant of Restricted Share Unit Award.

1.1 The Company hereby grants to the Grantee an award (“Award”) of 25,000
Restricted Share Units (“RSUs”) on the terms and conditions set forth in this
Agreement and as otherwise provided in the Plan. Each RSU shall have a value
equal to the Fair Market Value of one Share. A bookkeeping account will be
maintained by the Company to keep track of the RSUs.

1.2 The Grantee’s rights with respect to the Award shall remain forfeitable at
all times prior to the dates on which the RSUs shall vest in accordance with
Section 2 hereof. This Award may not be assigned, alienated, pledged, attached,
sold or otherwise transferred or encumbered by Grantee other than by will or the
laws of descent and distribution.

2. Vesting and Payment.

2.1 Vesting. The RSUs subject to this Award shall vest as follows, subject to
the time-based vesting condition set forth in the last sentence of this
Section 2.1 and the Catch-Up Provision (as defined in Exhibit A) set forth in
Exhibit A (all such vesting dates as set forth below, the “Vesting Dates”):

(i) Up to 3,750 RSUs (15% of the total RSUs) shall vest on March 15, 2016, based
on the extent of the satisfaction of the Performance Criteria (as defined on
Exhibit A) for the period beginning on January 1, 2015 and ending December 31,
2015, as referenced on Exhibit A;

(ii) Up to 5,000 RSUs (20% of the total RSUs) shall vest on March 15, 2017,
based on the extent of the satisfaction of the Performance Criteria for the
period beginning on January 1, 2016 and ending December 31, 2016, as referenced
on Exhibit A;



--------------------------------------------------------------------------------

(iii) Up to 5,000 RSUs (20% of the total RSUs) shall vest on March 15, 2018,
based on the extent of the satisfaction of the performance criteria for the
period beginning on January 1, 2017 and ending December 31, 2017, as referenced
on Exhibit A;

(iv) Up to 5,000 RSUs (20% of the total RSUs) shall vest on March 15, 2019,
based on the extent of the satisfaction of the performance criteria for the
period beginning on January 1, 2018 and ending December 31, 2018, as referenced
on Exhibit A; and

(v) Up to 6,250 RSUs (25% of the total RSUs) shall vest on March 15, 2020, based
on the extent of the satisfaction of the performance criteria for the period
beginning on January 1, 2019 and ending December 31, 2019, as referenced on
Exhibit A.

Notwithstanding the foregoing or anything contained herein to the contrary (but
subject to Section 2.2 below), this Award shall not become vested as to any
additional RSUs following the Grantee’s termination of employment with the
Company for any reason and Grantee shall forfeit any unvested RSUs as of the
date of such termination of employment.

2.2 Change in Control. Notwithstanding the foregoing, except as may otherwise be
determined by the Committee, upon the occurrence of a Change in Control (as
defined in the Plan), this Award shall become vested immediately prior to a
Change in Control as to 100% of the RSUs for which the Vesting Date has not yet
occurred (it being understood that, in such circumstance, Grantee will not be
entitled to any RSUs that have not vested in respect of any Vesting Dates
preceding the occurrence of the Change of Control).

2.3 Settlement. The Grantee shall be entitled to settlement of the RSUs subject
to this Award at the time that such RSUs vest pursuant to Section 2.1 or
Section 2.2, as applicable. Such settlement shall be made as promptly as
practicable thereafter (but in no event after the fifteenth day following the
applicable vesting date, or in the case of a Change in Control, the date of the
occurrence of the Change in Control). Any settlement of RSUs granted pursuant to
this Award shall be made in Shares through the issuance to the Grantee of a
stock certificate (or evidence such Shares have been registered in the name of
the Grantee with the transfer agent of the Company) for a number of Shares equal
to the number of such vested RSUs. The Committee, may in its discretion, provide
that the ownership of Shares upon the vesting of the RSUs shall be evidenced by
a “book entry” (i.e., a computerized or manual entry) in the records of the
Company or its designated agent in the name of the Grantee who has become vested
in such Shares. The Grantee will not be entitled to any dividend equivalent or
voting rights with regard to the RSUs.

 

2



--------------------------------------------------------------------------------

2.4 Withholding Obligations. Prior to the settlement of any RSUs subject to this
Award, Grantee shall provide (i) full payment (in cash or by check or by a
combination thereof) to satisfy the minimum withholding tax obligation with
respect to which the Award or portion thereof shall settle or (ii) indication
that the Grantee elects to tender to the Company Shares owned by the Grantee (or
by the Grantee and his or her spouse jointly) and purchased and held for the
requisite period of time as may be required to avoid the Company’s incurring an
adverse accounting charge, based on the Fair Market Value of such Shares on the
payment date necessary to satisfy the minimum withholding tax obligation that
would otherwise be required to be paid by the Grantee to the Company pursuant to
clause (i) of this Section 2.4, or (iii) notwithstanding the foregoing and
unless notice to the contrary is given to the Grantee by the Company, the number
of Shares that would otherwise be issued to the Grantee upon settlement of the
Award (or portion thereof) reduced by a number of Shares having an aggregate
Fair Market Value, on the date of such issuance, equal to the payment to satisfy
the minimum withholding tax obligation that would otherwise be required to be
made by the Grantee to the Company pursuant to clause (i) of this Section 2.4.
Any social security calculation or other adjustments discovered after the net
Share payment described in Section 2.4(iii) hereof will be settled in cash, not
in Shares. For the avoidance of doubt, the Company may satisfy the Grantee’s
withholding obligation from the Grantee’s other compensation which may be
payable by the Company, including any withholding obligation which may not be
satisfied though the procedures identified in this Section 2.4. Vesting of the
Award (or portion thereof) will result in taxable compensation reportable on the
Grantee’s W-2 in year of vesting.

3. No Right to Continued Service. Nothing in this Agreement or the Plan shall be
interpreted or construed to confer upon the Grantee any right to continue
service as an officer or employee of the Company.

4. Adjustments. The provisions of Section 4.2 and Section 14.3 of the Plan are
hereby incorporated by reference, and the RSUs are subject to such provisions.
Any determination made by the Committee pursuant to such provisions shall be
made in accordance with the provisions of the Plan and shall be final and
binding for all purposes of the Plan and this Agreement.

5. Administration Subject to the Plan. The Grantee hereby acknowledges receipt
of a copy of (or an electric link to) the Plan and agrees to be bound by all the
terms and provisions thereof. The terms of this Agreement are governed by the
terms of the Plan, and in the case of any inconsistency between the terms of
this Agreement and the terms of the Plan, the terms of the Plan shall govern.
The Committee shall have the power to interpret the Plan and this Agreement and
to adopt such rules for the administration, interpretation and application of
the Plan as are consistent therewith and to interpret or revoke any such rules.
All actions taken and all interpretations and determinations made by the
Committee shall be final and binding upon the Grantee, the Company and all other
interested persons. No member of the Committee shall be personally liable for
any action, determination or interpretation made in good faith with respect to
the Plan or this Award.

 

3



--------------------------------------------------------------------------------

6. Modification of Agreement. Subject to the restrictions contained in the Plan
and applicable law (including compliance with Section 409A of the Code), the
Committee may waive any conditions or rights under, amend any terms of, or
alter, suspend, discontinue, cancel or terminate, the RSU, prospectively or
retroactively.

7. Section 409A. Notwithstanding anything herein to the contrary, to the maximum
extent permitted by applicable law, the settlement of the RSUs to be made to the
Grantee pursuant to this Agreement is intended to qualify as a “short-term
deferral” pursuant to Section 1.409A-1(b)(4) of the Regulations and this
Agreement shall be interpreted consistently therewith. However, in any
circumstances where the settlement of the RSUs may not so qualify, the Committee
shall administer the grant and settlement of such RSUs in strict compliance with
Section 409A of the Code. Further, notwithstanding anything herein to the
contrary, to the extent that this Award constitutes deferred compensation for
purposes of Section 409A of the Code (i) no RSU payable upon the Grantee’s
termination of service shall be issued, unless Grantee’s termination of service
constitutes a “separation from service” within the meaning of
Section 1.409A-1(h) of the Treasury Regulations and (ii) if at the time of a
Grantee’s termination of employment with the Company and all “service
recipients” (as defined in the applicable provision of the Treasury
Regulations), the Grantee is a “specified employee” as defined in Section 409A
of the Code, and the deferral of the commencement of any payments or benefits
otherwise payable hereunder as a result of such termination of service is
necessary in order to prevent the imposition of any accelerated or additional
tax under Section 409A of the Code, then the Company will defer the commencement
of the payment of any such payments or benefits hereunder (without any reduction
in such payments or benefits ultimately paid or provided to the Grantee) to the
minimum extent necessary to satisfy Section 409A of the Code until the date that
is six months and one day following the Participant’s termination of employment
with the Company (or the earliest date as is permitted under Section 409A of the
Code), if such payment or benefit is payable upon a termination of employment.
Each payment of RSUs constitutes a “separate payment” for purposes of
Section 409A of the Code. Notwithstanding any other provision of this Agreement
or the Plan to the contrary, to the extent that this RSU Agreement constitutes
deferred compensation for purposes of Section 409A of the Code, a “Change in
Control” for purposes of this Agreement shall be defined as set forth in
Section 1.409A-3(i)(5) of the Treasury Regulations.

8. Recoupment. The RSUs granted hereunder will be subject to recoupment pursuant
to, and to the extent provided by, (i) the terms of the Company’s Compensation
Recoupment Policy (as it may be amended from time to time), and (ii) applicable
SEC rules and NASDAQ listing requirements adopted pursuant to Section 954 of the
Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010, at such time
that such SEC rules and NASDAQ listing requirements become effective.

9. No Right to Continued Employment. The grant of the RSU shall not be construed
as giving the Grantee the right to be retained in the service of the Company,
and the Company may at any time dismiss the Grantee from service, free from any
liability or any claim under the Plan.

 

4



--------------------------------------------------------------------------------

10. Severability. If any provision of this Agreement is, or becomes, or is
deemed to be invalid, illegal, or unenforceable in any jurisdiction or as to any
Person or the Award, or would disqualify the Plan or Award under any laws deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the Award, such provision shall be stricken as to such
jurisdiction, Person or Award, and the remainder of the Plan and Award shall
remain in full force and effect.

11. Governing Law. The validity, interpretation, construction and performance of
this Agreement shall be governed by the laws of the State of Tennessee without
giving effect to the conflicts of law principles thereof, except to the extent
that such laws are preempted by Federal law.

12. Successors in Interest. This Agreement shall inure to the benefit of and be
binding upon any successor to the Company. This Agreement shall inure to the
benefit of the Grantee’s legal representatives. All obligations imposed upon the
Grantee and all rights granted to the Company under this Agreement shall be
binding upon the Grantee’s heirs, executors, administrators and successors.

13. Resolution of Disputes. Any dispute or disagreement which may arise under,
or as a result of, or in any way related to, the interpretation, construction or
application of this Agreement shall be determined by the Committee. Any
determination made hereunder shall be final, binding and conclusive on the
Grantee and the Company for all purposes.

14. Rights as a Shareholder. Grantee shall not have voting or any other rights
as a shareholder of the Company with respect to the RSUs. Grantee will obtain
voting and other rights as a shareholder of the Company upon the settlement of
the RSUs in Shares.

15. Notices. All notices required to be given under this Agreement shall be
deemed to be received if delivered or mailed as provided for herein to the
parties at the following addresses, or to such other address as either party may
provide in writing from time to time.

 

To the Company:    HealthStream, Inc.    Cummins Station, Suite 450    209 10th
Avenue South    Nashville TN 37203 To the Grantee:    The address then
maintained with respect to the Grantee in the Company’s records.

 

5



--------------------------------------------------------------------------------

[signature page to Restricted Share Unit Award Agreement]

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
effective as of the day and year first above written.

 

HEALTHSTREAM, INC.: By:  

 

Name:  

 

Its:  

 

GRANTEE:

 

Michael Sousa

 

6



--------------------------------------------------------------------------------

Exhibit A

Performance Criteria

For purposes of this Award, performance will be measured over the following five
performance periods (the “Performance Periods”): (i) the period beginning on
January 1, 2015 and ending on December 31, 2015 (the “Initial Performance
Period”; all Performance Periods other than the Initial Performance Period,
“Subsequent Performance Periods”), (ii) the period beginning on January 1, 2016,
and ending on December 31, 2016, (iii) the period beginning on January 1, 2017,
and ending on December 31, 2017, (iv) the period beginning on January 1, 2018
and ending on December 31, 2018, and (v) the period beginning on January 1, 2019
and ending on December 31, 2019. For purposes of this Award, the performance
criteria referenced herein for any Performance Period is referred to as the
“Performance Criteria.”

For each of the Performance Periods, the Committee shall determine (the
“Determination”) the Performance Criteria on an annual basis, and it is
anticipated that the Performance Criteria will be based on one or more annual
financial performance targets of the business unit over which Grantee is
President (the “Business Unit”), which may include, among other things,
operating income, EBITDA and revenue thresholds of such Business Unit as
determined by the Committee in connection with the Determination. Determination
of the Performance Criteria for the Initial Performance Period shall be
determined by the Committee at or near the time this Agreement is approved by
the Committee. The Determination of the Performance Criteria for each of the
Subsequent Performance Periods shall be determined by the Committee within 90
calendar days following the beginning of each Subsequent Performance Period.

If the performance achieved in the applicable Performance Period falls in
between the established goal levels as set determined by the Committee, the
percentage of the Award earned by the Grantee will be determined on a directly
proportional basis using straight-line interpolation and rounded to the nearest
full share.

In addition, in connection with making the Determination for each corresponding
Subsequent Performance Period, the Committee will establish criteria by which
RSUs that have not vested with respect to prior Performance Periods may vest in
part or in full on the Vesting Date for such Subsequent Performance Period to
the extent that the Performance Criteria for such Subsequent Performance Period
is exceeded by an amount as determined at such time by the Committee in
connection with the Determination (the “Catch-Up Provision”).